Case: 15-50719      Document: 00513566264         Page: 1    Date Filed: 06/27/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50719
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 27, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

DAVID LEE ANDERSON, also known as David Anderson, also known as
David Zoba, also known as David L. Anderson,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:14-CR-123-1


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       David Lee Anderson appeals the 293-month within-guidelines sentence
imposed following his guilty plea conviction for conspiracy to possess with the
intent to distribute 500 grams or more of methamphetamine.                          Anderson
pleaded guilty pursuant to a plea agreement wherein he waived the right to
appeal his conviction and sentence on any ground, reserving only a claim of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50719    Document: 00513566264    Page: 2   Date Filed: 06/27/2016


                                No. 15-50719

ineffective assistance of counsel or prosecutorial misconduct of constitutional
dimension.
      Although Anderson argues that his appeal waiver is unenforceable, our
review of the record shows that the waiver was knowing and voluntary, as he
knew that he had the right to appeal and that he was giving up that right by
entering into the plea agreement. See United States v. Bond, 414 F.3d 542,
544 (5th Cir. 2005); United States v. Portillo, 18 F.3d 290, 292-93 (5th Cir.
1994). Thus, the waiver, which has been invoked by the Government in this
appeal, precludes consideration of Anderson’s challenge to the substantive
reasonableness of his sentence. See United States v. Walters, 732 F.3d 489, 491
(5th Cir. 2013). Accordingly, the appeal is DISMISSED.




                                      2